


117 HR 1507 IH: Providing Accountability Through Transparency Act of 2021
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1507
IN THE HOUSE OF REPRESENTATIVES

March 2, 2021
Mr. Luetkemeyer (for himself and Mr. Golden) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require each agency, in providing notice of a rulemaking, to include a link to a 100-word plain language summary of the proposed rule.


1.Short titleThis Act may be cited as the Providing Accountability Through Transparency Act of 2021. 2.Requirement to post a 100-word summary to regulations.govSection 553(b) of title 5, United States Code, is amended—
(1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and; and
(3)by inserting after paragraph (3) the following:  (4)the Internet address of a summary of not more than 100 words in length of the proposed rule, in plain language, that shall be posted on the Internet website under section 206(d) of the E-Government Act of 2002 (44 U.S.C. 3501 note) (commonly known as regulations.gov)..

